ORDER
PER CURIAM.
Defendant, Van Phillips, appeals from the judgement entered after a trial court found him guilty of one count of assaulting a law enforcement officer in the second degree and two counts of robbery in the second degree. Defendant was sentenced to ten years imprisonment for each conviction with the sentences to be served concurrently. In his sole point on appeal, defendant argues that the evidence was insufficient for his assault conviction. No jurisprudential purpose would be served by a written opinion.
The judgment is affirmed. Rule 30.25(b).